BlackRock Equity Dividend Fund (the “Fund”) Supplement dated December 15, 2015 to the Statement of Additional Information dated November 27, 2015 Effective January 1, 2016, the following changes are made to the Fund’s Statement of Additional Information: The first paragraph under the section entitled “Management and Advisory Arrangements — Information Regarding the Portfolio Managers” is deleted in its entirety and replaced with the following: The Fund is supported by a team of financial professionals who are responsible for investment research and selection. The lead members of this team are Robert M. Shearer, CFA, Tony DeSpirito and David J. Cassese, CFA. Mr.
